DAVISON, Chief Justice:
Ponca City Savings and Loan Association (Petitioner) seeks our review, on its Petition for Writs of Certiorari and Prohibition to Leon York, Associate District Judge, Payne County, Oklahoma, of proceedings before The Oklahoma Savings and Loan Board (The Board) and later before Leon York, Associate District Judge of Payne County, Oklahoma.
Petitioner applied to the Board for permission to establish a branch office in Stillwater, Oklahoma. (18 O.S.1971, § 381.-24). After due notice and hearing, The Board granted permission. Within the required time, Stillwater Savings and Loan Association filed its Petition for Review (75 O.S.1971, § 318(2)) in the District Court of Payne County, Oklahoma, and at the same time filed in the same court its Application to Stay the Order, based upon alleged statutory grounds to stay the order of The Board granting Petitioner the requested permission, pending a final determination on appeal (75 O.S.1971, § 319). The Stay Order was issued upon the condition the required supersedeas bond in the amount of $25,000.00 would be filed (§319 (2)(a), (b)).
The Petitioner claims that the Stillwater Association could not conceivably suffer a “present, continuous and irreparable impairment” of its constitutional rights if the stay order is not granted and asks that we correct the error of the Associate District Judge of Payne County, Oklahoma in so finding.
Assuming it was error to grant the Stay Order, this was an error of law that the District Court had jurisdiction to make. If error, it may be corrected on appeal (75 O.S.1971, § 323). Ford v. Keen et al., 201 Okl. 613, 208 P.2d 176; Pioneer Telephone and Telegraph Company v. City of Bartlesville, 27 Okl. 214, 111 P. 207.
Our decision assumes there will not be undue delay in hearing and rendering judgment on the merits on the Petition for Review now pending in the District Court of Payne County. We will extend expeditious consideration to any appeal from such a judgment.
Petition for Writs of Certiorari and Prohibition are denied.
All Justices concur.